United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MEDICAL CENTER, Fayetteville, NC, Employer
__________________________________________
Appearances:
Ditty S. Bhatti, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-0253
Issued: June 26, 2015

Case Submitted on the Record

ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

The Board issued a decision and order in the above-entitled matter on May 5, 2015. By
that decision, the Board affirmed a May 16, 2013 decision of the Office of Workers’
Compensation Programs (OWCP), finding that OWCP made a proper finding regarding
appellant’s wage-earning capacity. However, the Clerk of the Board inadvertently misaddressed
the May 5, 2015 decision, and mailed it to an incorrect address.
In Bertha Keeble,1 the Board, citing to Ralph W. Moody,2 noted that a decision of the
Board is issued when it is filed and mailed, and that the presumption will be that this was
accomplished on the date the decision is dated.3 The Board found in Keeble that, as the decision
was mailed to an incorrect address, such decision was not issued. Consequently, the Board
ordered that the decision be reissued.
Similarly, in the instant case, the Board inadvertently addressed and mailed the
May 5, 2015 decision to an incorrect address. As in Keeble, since the Board mailed the

1

45 ECAB 355 (1994).

2

44 ECAB 375 (1993).

3

See supra note 1 at 356. See also S.B., Docket No. 14-749 (issued September 12, 2014).

May 5, 2015 decision to an incorrect address, the Board concludes that such decision was not
properly issued and must be reissued.
IT IS HEREBY ORDERED that the Board’s May 5, 2015 decision is reissued.
Issued: June 26, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

2

